DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
In the amendment dated 10 January 2021, the following has occurred: Claims 1-3, 6, 8-10, 13, 15-17, and 20 have been amended; claims 5, 7, 12, 14, and 19 have been cancelled.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are pending.

Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-4 and 6), machine (claims 8-11 and 13), and manufacture (claims 15-18 and 20) which recite steps of identifying a group of participants to receive at least one broadcast message from a user, establishing a first tier of participants from among the group based on selection criteria that includes one or more of a relational proximity, a correspondence type and a correspondence frequency, establishing at least one additional tier of participants based on at least one additional tier selection criteria that includes at least 
These steps of determining recipients of messages and analyzing responses, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the mobile processor, wireless device, and computing devices language, identifying a group of participants and establishing a first tier of participants and at least one additional tier of participants in the context of this claim encompasses a mental process of the user thinking about recipients for messages.  As noted in the PTAB decision dated 4 March 2020, these steps are directly analogous to an individual thinking about everybody on a list will receive a holiday card, but closest friends and family will also receive a handwritten sentence or two.  The only change to that basic rationale is that it would amount to thinking about including a photo to the closest friends instead of a handwritten sentence or two.  Similarly, the limitation of analysis of responses received to the at least one broadcast message and a summary message 
These steps of transmitting messages and additional data based upon determinations of recipients of messages, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity because they amount to a form of managing personal behavior or relationships or interactions between people which falls within the certain methods of organizing human activity grouping of abstract ideas.  As noted in the PTAB decision dated 4 March 2020, these steps are directly analogous to a humans communicating different messages to the different groups of people.  Specifically, this would amount to organizing one group of recipients to receive a message containing text and a second group of recipients to receive a message containing the same text with an additional image.  As noted in the PTAB decision dated 4 March 2020, adding one abstract idea to another abstract idea does not render the claim not-abstract.  
claims 2-4, 6, 9-11, 13, 16-18, and 20, reciting particular aspects of how determining recipients of messages including communication delivery preferences of people within groups may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of mobile processor, wireless device, and computing devices, amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021], [0053], [0091], [0097], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a broadcast message and additional image data transmitted from a wireless device amounts to mere data gathering, recitation of broadcast message comprising text content, image data amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting and sending information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of mobile processor, wireless device, computing devices, transmitter, and broadcast message, see MPEP 2106.05(h))
claims 2-4, 6, 9-11, 13, 16-18, and 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea discussed above).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of generic commercially available computing devices, see applicant’s specification, [0021], [0053], [0091], [0097]; use of commonly utilized methods of communication between computer systems, see applicant’s specification [0034]; transmitting Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 6, 9-11, 13, 16-18, and 20, use of generic computing devices, see applicant’s specification, [0021], [0053], [0091], [0097]; transmitting messages between devices, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Response to Arguments
Regarding 101, applicant's arguments filed 10 January 2021 have been fully considered but they are not persuasive.  Applicant’s claim amendments have clarified the previously recited broadcast message and additional data to be text content and image data, respectively.  Instead of recitation of transmitting the broadcast message to both tiers and transmitting an additional message to the second tier, the claims have been amended to transmit a broadcast message including text content, adding image data to the broadcast data to generate a broadcast message that includes the text 
Regarding 101, step 2A, prong one, applicant argues (pages 9-10) that “[m]odifying a message from a wireless device is not something that can be performed in the mind but instead requires a software program on a computing device to add tangible content to a transmission media.”  Examiner respectfully disagrees.  As noted in the PTAB decision dated 4 March 2020, these steps are directly analogous to an individual thinking about everybody on a list will receive a holiday card, but closest friends and family will also receive a handwritten sentence or two.  The only change to that basic rationale is that it would amount to thinking about including a photo to the closest friends instead of a handwritten sentence or two.  Instead of recitation of this thought process as performed in the human mind, the claims describe steps as performed by generic computer structure.  Additionally, as noted above, beyond the step of receiving a broadcast message and additional image data transmitted from a wireless device, there is no step of claim 1 that is positively recited as performed by a computer. 	To the extent that applicant intends to argue the specific involvement of recitation of receiving a broadcast message and additional image data transmitted from a wireless device, these additional elements are discussed in step 2A, prong two and step 2B of the analysis.  As noted above, this is understood to amount to insignificant extra-Symantec, MPEP 2106.05(d)(II)(i)).
	Applicant’s assertion that the claims are not a method of organizing human activity is unpersuasive.  These steps of transmitting messages and additional data based upon determinations of recipients of messages, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity because they amount to a form of managing personal behavior or relationships or interactions between people which falls within the certain methods of organizing human activity grouping of abstract ideas.  As noted in the PTAB decision dated 4 March 2020, these steps are directly analogous to a humans communicating different messages to the different groups of people.  Specifically, this would amount to organizing one group of recipients to receive a message containing text and a second group of recipients to receive a message containing the same text with an additional image.  As noted in the PTAB decision dated 4 March 2020, adding one abstract idea to another abstract idea does not render the claim not-abstract.  
Regarding 101, step 2A, prong two, applicant argues (pages 11-12) that “enabling differing levels of sensitive information to be sent to participants based on a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Regarding the argument of sending different information to different tiers of participants is understood to be fully addressed as part of step 2A, prong one of the analysis, discussed above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., modifying message content without user interaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Applicant asserts that the process is not conventional and involves use of a software application that modifies content based on relationships.  As noted in MPEP 2106.05(I), novelty is of no relevance in determining whether the subject matter falls within the 101 categories of possibly patentable subject matter.  Thinking about and providing different humans different information in a particular manner does not distinguish as patentable subject manner.  Mere performance of steps by a computer instead of in the mind does not change the analysis.  Additionally, as noted above, beyond the step of receiving a broadcast message and additional image data 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3626